Pinney, J.
I concur in the judgment given in this case, but not in the reasons assigned for it. The plaintiff counts on a general covenant for recovery, but it is evident from the covenant set out that it is not, and was not intended to be, a general covenant. The part which the plaintiff would have us reject, in order to make the covenant general, namely, the words “by, through, or under - and no other-will forever warrant and defend,” is conclusive *100that a limited covenant was intended. Equally inadmissible, as it' seems to me, is the conclusion that the entire covenant must be rejected as void. The condition in which the covenant is found is evidently the result of a clerical error or inattention in filling out the blank form for the deed, by which the words “ them ” and “ they ” were omitted; and it is evident that a limited covenant of warranty, such as has been in general use for a great number of years, was intended. Looking at the deed, and taking into consideration, as matter of common knowledge, the universal form of such a covenant, and the intent apparent from the face of the deed to give a limited, and not a general, covenant, it becomes quite plain that these words are fairly to be implied. The context clearly points to this result. It cannot be doubted, I think, that the word “ they ” is clearly implied, as to the second blank, for the persons who intended to covenant were the grantors in the deed. Is it not equally clear that the same result follows as to the first blank, and that in the connection in which it occurs the word “ them ” is also to be implied ? The grantors did not intend a general covenant. Against what did they intend to direct a limited covenant of quiet enjoyment only? Manifestly, against the acts of some person or persons who might attempt to put in force a claim to the premises under or through the grantors, direct or remote. If both were intended, a general covenant would have been used. In the use of the words “ and no other,” the word “ person ” is doubtless implied. As thus read, does it refer to those claiming or to claim by, through, or under the grantors, direct or remote, of the grantee ? I think the context, and condition in which the covenant is found, show that the phrase refers only to those claiming or to claim by, through, or under those making the covenant. In view of the common use of the limited covenant, invariably couched in precise and definite form, it may well be doubted if it is *101or has been in use for any other purpose than to limit the warranty to persons claiming or to claim by, through, or under the grantors in the deed in which it occurs.
It is conceded in substance that the addition of words to a contract is permissible, if obviously implied, and there can be no doubt but that where the language is plain and unambiguous the apparent import of the words must govern; but in this case there is an uncertainty, and such construction should be adopted as will best effectuate the intention of the parties. This intention must be an expressed intention. Rickman v. Carstairs, 5 Barn. & Adol. 663. The question is, What is the meaning of the language the parties have used? not, What did they mean to say? Abbott v. Middleton, 7 H. L. Cas. 114; Smith v. Lucas, 18 Ch. Div. 542. But it is not necessary that such intention be stated in totidem verbis. It is sufficiently expressed, if within the rules of legal interpretation the court can say it is to be implied with reasonable certainty from the language of the entire instrument, otherwise not. And this is, I think,' the true sense of the case of Parkhurst v. Smith, Willes, 332. It is a well-established rule that “ omitted words may be supplied, repugnant words may be rejected, and words may be transposed, ... if the intention of the parties sufficiently áppears from the context.” Elphinstone, Interp. Deeds, 78. Accordingly the word “pounds,” omitted in an obligation or bond, has been implied, Lord TeNteiídeN saying: “No species of money is mentioned. It must be intended that he became bound for some species of money. The question is, whether from the other parts of the instrument we can collect what was the species of money which the party intended to bind himself to pay.” Coles v. Hulme, 8 Barn. & C. 568; State v. Schwartz, 64 Wis. 434. In Flight v. Lord Lake, 2 Bing. N. C. 72, Tindal, C. J., said, “ The only question is whether any person applying an ordinary understanding” to the instrument “could misapprehend *102What was intended.” Mill v. Hill, 3 H. L. Cas. 847. In Wight v. Dicksons, 1 Dow, 147, where a material word appeared to have been left out of a lease by mistake, Lord EldoN said, in reply to the argument “that it was too strong to insert a word,” that “the answer was that other words in the lease could not have their proper effect without it.” He construed the lease as if it had been inserted. The true rule applicable to the case, I apprehend, is stated in 1 Addison, Cont. (7th ed.), 166, that “if the ambiguity arises simply from an imperfect expression of the meaning of the party, and can be resolved by reference to the general context of the instrument, when brought into contact with surrounding circumstances, the court will aid the imperfect expression in favor of the manifest intention, and will draw all such plain and reasonable inferences from the language and general context of the deed as appear to be necessary to give effect to the obvious meaning and carry into execution any matter or act clearly contemplated and intended to be done.” And in like case and manner, as to the omission of an important word by mistake, “ the courts, in furtherance of the obvious intent, will read and construe the deed as if the word had been inserted,” but the court, on such grounds, cannot add a new and distinct undertaking. Maryland v. Railroad Co. 22 Wall. 112; Chicago, R. I. & P. R. Co. v. D. & R. G. R. Co. 143 U. S. 596.
I think the covenant should be read as if the words omitted, “ them ” and “ they,” had been inserted where the blanks exist, and that under the covenant as thus construed the allegations of the complaint fail to show that there has been any breach of it. I cannot agree that the entire covenant or paragraph is to be rejected as void.
Cassoday, C. J. I concur in the opinion of Mr. Justice Pinney.